Appeal by the defendant from a resentence of the County Court, Dutchess County (Hayes, J.), imposed August 8, 2008, which, upon his conviction of criminal possession of a weapon in the second degree, upon his plea of guilty, imposed a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on August 12, 2002.
Ordered that the resentence is reversed, on the law, the period of postrelease supervision is vacated, and the original sentence imposed on August 12, 2002, is reinstated.
As the People correctly concede, the imposition of a period of postrelease supervision upon this defendant violated his rights under the Double Jeopardy Clause of the United States Constitution (see US Const 5th Amend; People v Williams, 14 NY3d 198, 219-220 [2010]). Accordingly, the resentence must be reversed, the period of postrelease supervision vacated, and the original sentence reinstated. Rivera, J.E, Covello, Eng, Leventhal and Austin, JJ., concur.